



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Cunsolo, 2014 ONCA 364

DATE: 20140507

DOCKET: C54808

Weiler, Feldman and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roberto Cunsolo

Appellant

Edward L. Greenspan, Q.C. and Michael Lacy, for the
    appellant

Suhail Akhtar, for the respondent

Heard: April 25, 2014

On appeal from the conviction entered on June 6, 2011 and
    the sentence imposed on January 9, 2012 by Justice S. Casey Hill of the Superior
    Court of Justice, sitting without a jury.

By the Court:

[1]

The appellant was convicted of committing fraud over $5,000 because of
    his participation in a mortgage scheme involving 23 residential mortgages and
    approximately $4 million.  He was found to have actively participated in the
    scheme by storing documents, monitoring and recording transactions, undertaking
    relevant calculations and taking possession of laundered proceeds.  His trial
    testimony was rejected as incredible and incapable of raising a reasonable
    doubt, in the face of overwhelming circumstantial evidence of guilt.

[2]

He was sentenced to a total of 18 months incarceration and ordered to
    pay restitution in the amount of $250,000.

[3]

He appeals from both conviction and sentence.

[4]

For the reasons that follow, the appeal is dismissed.

FACTS

[5]

Between September 2003 and February 2004, Ontario Wide Finance (OWF),
    a company headed by Fouzan Beg, committed a series of fraudulent transactions
    that caused various financial lenders to forward mortgage funds for
    non-existent real estate transactions.

[6]

The appellant was one of the accomplices that Mr. Beg used to assist in
    the preparation of documents, the financing, and the withdrawal of monies from
    various financial institutions.  At trial, the appellant acknowledged knowing
    Mr. Beg but denied any participation in the fraudulent schemes.

[7]

The money received through the fraudulent activities was subsequently
    laundered through financial institutions that were unaware of how the money was
    obtained. One institution that was frequently used to launder money was the
    Continental Currency Exchange (CCE), a kiosk-style business in a mall.  Mr.
    Beg and his associates would often withdraw cash from the CCE.

[8]

On January 30, 2004, a CCE employee, Ms. Brooke Johnston, phoned Det. Nobbs
    of the Durham Regional Police (DRPS) and indicated that she was concerned about
    several large-sum financial transactions that had occurred in the preceding
    months. She indicated that CCE had received approximately $880,000 in Canadian
    CIBC bank drafts since October 2003. Ms. Johnston informed Det. Nobbs that a
    man named Junaid Razui would typically pick up the money when it was ready and
    that he would normally be accompanied by two other individuals. She also stated
    that the first bank draft had been drawn on an account held by Rafael Valencia.
    Both Rafael Valencia and Junaid Razui were later discovered to be aliases used
    by Mr. Beg.

[9]

Det. Nobbs received a tip that there was going to be money exchanged at the
    CCE in Oshawa at 7:00 p.m. on February 6, 2004.  The police made a plan to
    observe the money exchange at CCE.  After allowing the transaction to take
    place, the police would retrieve the money, and identify the responsible
    parties.

[10]

On
    the afternoon of the same day, Det. Nobbs learned that the Peel Regional Police
    (PRPS) had arrested Rafael Valencia and that he had made a comment about
    needing to be in Oshawa. The PRPS confirmed that Rafael Valencia was, in fact,
    Fouzan Beg.

[11]

Shortly
    after Det. Nobbs received this information, Ms. Johnston contacted him to say
    that she had received a call indicating that the person who was to pick up the
    money had been in an accident and that a woman named Lisa Audette would be
    picking up the money instead. Ms. Audette was described as a black woman with
    hair flipped at the back.

[12]

A
    woman matching this description arrived at the CCE, picked up the money, and
    placed it in two white plastic bags. She left the mall accompanied by two men,
    one of whom was later identified as the appellant.

[13]

The
    surveillance team watched the three individuals approach the appellants car,
    unlock it remotely, and open the car doors. At that point, the police began to
    approach the car, and the three individuals fled in different directions. The
    police pursued them and arrested all three.

[14]

Following
    the arrests, Det. Nobbs decided that the car should be searched incident to
    arrest in order to retrieve evidence. He directed Det. Bates to take control of
    the car. Det. Bates seized the two white plastic bags filled with cash from the
    back seat of the car.

[15]

The
    car was then impounded and various other items were seized. The police obtained
    a key to open the trunk, from which they retrieved knapsacks, a briefcase, and
    a box of business papers. They also seized various incriminating documents and
    a daytimer that were in plain view in the back seat. No search warrant was
    obtained at that time, and the car was released on February 7, 2004. The items
    seized were stored in a police locker.

[16]

On
    February 10, 2004, the police obtained a search warrant to open the duffle
    bags, knapsacks, and briefcase, and they seized additional incriminating
    documents.

THE PRE-TRIAL MOTIONS

[17]

The
    defence moved to have the court exclude the evidence obtained as a result of
    the car search, alleging breaches of ss. 8 and 9 of the
Charter
.

[18]

In
    a ruling dated September 25, 2008, the trial judge concluded that while there
    was no s. 9 violation, there was a breach of s. 8.

[19]

Regarding
    s. 8, the trial judge concluded that because the search was incident to an
    unlawful arrest, the search itself was unlawful and contrary to s. 8. The Crown
    had not established the reasonableness of any search and seizure of the
    contents of the trunk as a search incident to arrest. Furthermore, the search
    warrant obtained on February 10, 2004 was facially invalid because the
    descriptions of the items to be searched for and the underlying offences were
    impermissibly vague and ambiguous.

[20]

Having
    found a s. 8 violation, the trial judge entertained submissions on whether the
    evidence should be excluded under s. 24(2). He released a 23-page ruling on
    this matter on October 2, 2008, in which he concluded that the evidence should
    not be excluded.

[21]

After
    the ruling and during the course of the trial, the Supreme Court released its
    decision in
R. v. Grant
, 2009 SCC 32, [2009] 2 S.C.R. 353.  Consequently,
    the trial judge entertained further submissions on the exclusion of evidence. 
    He then carefully reviewed the matter in light of
Grant
.

[22]

In
    a second, 17-page ruling on ss. 9 and 24(2) dated November 6, 2009, the trial
    judge reversed his earlier ruling in part and concluded that the appellants
    unlawful arrest was a violation of s. 9. However, he again concluded that the
    evidence should not be excluded pursuant to s. 24(2).

[23]

In
    his analysis of the first branch of
Grant
 the seriousness of the
    breaches  the trial judge reviewed the police actions in detail. He concluded
    that the police did not intend to breach the appellants constitutional rights
    and were operating in a context in which they had imperfect information. On the
    day of the arrest, Det. Nobbs honestly believed that the pending CCE
    transaction had criminal elements, although he was unaware of the specifics. As
    the time of the transaction approached, Det. Nobbs received further information
    from the PRPS indicating that Mr. Beg had been arrested and suggesting that he
    had intended to participate in the CCE transaction. It was this evolving
    situation that led to the appellants arrest. The police did not appreciate
    that their grounds for arrest fell short of the required standard. The trial
    judge summarized his analysis of the seriousness of the breach as follows.

The seriousness of the cumulative s. 8 and s. 9
Charter
breaches cannot of course be understated. The police conduct was not, however,
    egregious. Haste, misjudgment and carelessness characterized the actions of the
    DRPS. No intent to breach constitutional rights existed.  It appears that the
    DRPS were a step behind the PRPS investigation and that of various private
    sector entities. Though not a justification for imposing unconstitutional
    detention, arguably, at the time of his arrest, Mr. Cunsolo was in the
    possession of items which would have afforded reasonable grounds to arrest. In
    all the circumstances, neither a good faith nor a bad faith finding is
    warranted.

[24]

Regarding
    the second branch, the impact of the breaches on the
Charter
-protected
    interests of the appellant, the trial judge stated that while the s. 9 breach
    interfered with the appellants personal liberty, he was not mistreated. Any s.
    8 breaches affected non-bodily physical evidence and did not intrude upon the
    appellants bodily integrity. There were no conscription or self-incrimination
    violations established on the evidence.

[25]

Under
    the third branch of
Grant
, dealing with societys interest in the
    adjudication of the case on the merits, the evidence obtained was highly
    reliable documentary evidence and crucial to the Crowns case on a serious
    charge.

[26]

The
    trial judge concluded that the evidence should not be excluded under s. 24(2),
    saying:

The gravity of the cumulative
Charter
breaches did not
    fall at the more serious end of the spectrum but rather in the mid-point range.
    As described, there existed no markedly intrusive impact upon Mr. Cunsolo. The
    adjudication of the case on its merits would be very much disfavoured by
    failing to admit the evidence.

On the balance, having regard to all the circumstances, and the
    long-term repute of the administration of justice, and while this remains a
    close case, the applicant has failed to demonstrate that the admission of the
    seized evidence could bring the administration of justice into disrepute.

THE TRIAL AND SENTENCING DECISIONS

[27]

An
    important issue at trial was the identification of the author of the
    incriminating documents seized from the car.

[28]

At
    trial, the report of a handwriting expert was filed on consent.  The report was
    based on 37 documents seized from the appellants vehicle, as well as 17 of the
    appellants known writings  copies of cheques written in the appellants
    chequebook. The known writings were poor in quality.  The expert was unable
    to identify or eliminate the appellant as having written the 37 writings in
    question. He was able to conclude that the same individual wrote 9 of the
    documents and, with respect to certain other documents, he concluded that the
    same writer probably produced those documents.

[29]

At
    trial, the appellant admitted that the daytimer seized from the car was his but
    stated that sometimes his brothers would write in it.

[30]

The
    trial judge noted that the jurisprudence permitted him to conduct his own
    handwriting analysis; counsel made lengthy submissions as to whether he should
    do so.

[31]

After
    noting that he was required to proceed with caution, the trial judge conducted
    his own comparison of the writing samples.  In so doing, he had access to
    several of the appellants known writings that were considerably longer and of
    better quality than those which the expert had had.

[32]

The
    trial judge adverted to two unique characteristics of the appellants writing:
    his tendency to write a lower-case i in words that were otherwise entirely
    capitalized, and his use of barred 7s (
7
). He noted that these
    characteristics were present in several of the key incriminating documents. The
    trial judge concluded that the appellant had authored these documents and that
    they were circumstantial evidence connecting the appellant to the fraud.

[33]

The
    trial judge concluded that the whole of the evidence convincingly established
    that the appellant was involved in the fraud. He found that the appellants
    evidence was incapable of belief because the appellant was unable to explain
    the formidable circumstantial evidence that pointed to his guilt. There were
    numerous inconsistencies and improbable explanations in his testimony.

[34]

In
    finding the case against the appellant overwhelming, the trial judge pointed
    to the following:

1.  the appellants connection to and
    physical presence at the OWF offices;

2.  the presence of the appellants
    fingerprints on the document seized by the police at the OWF offices and which
    identified properties that were the subject of fraudulent mortgages;

3.  a page missing from the appellants
    daytimer was found at the OWF office;

4.  the appellants handwriting on
    several documents, including his daytimer, which referred to transactions at
    the CCE;

5.  incriminating documents seized from
    the appellants car and found in a briefcase in the car bearing the appellants
    initials linking the appellant to Beg, OWF and the fraudulent transactions;

6.  two bank drafts made out to CCE,
    bearing the appellants fingerprints, and found in the locked briefcase seized
    from the trunk of the appellants car;

7.  the appellants presence at CCE on
    the date of his arrest and his participation in the collection of money on
    behalf of OWF;

8.  the acknowledged relationship between
    the appellant, Beg, and other members of the OWF partnership;

9.  the similarity in handwriting
    admitted by the appellant to be his own and the handwriting on documents used
    to perpetrate the fraud, combined with the report of the handwriting expert
    which confirmed that many of the documents had been written by the same hand.

[35]

In
    his reasons for sentence, the trial judge found that the proven loss was
    $3,916,000.  He noted other aggravating factors including: the large-scale
    commercial nature of the fraud; the significant degree of sophistication,
    planning and deception; the number of dishonest transactions involved; the
    lengthy period of the dishonesty; the nature and extent of the loss; and, that
    the termination of the offence was by arrest as opposed to voluntary cessation.

[36]

While
    it was not possible to determine the degree to which the appellant personally
    benefited from the scheme, the trial judge rejected the appellants contention
    that he derived no personal benefit.

[37]

The
    trial judge concluded that a fit and just sentence was 18 months imprisonment
    and a restitution order of $250,000.

ISSUES AND ANALYSIS

[38]

The
    appellant raises three grounds of appeal:

1.

Did the trial
    judge err by relying on his own comparison of the handwriting evidence?

2.

Did the trial
    judge err in failing to exclude the evidence pursuant to s. 24(2)?

3.

Should the trial
    judge have imposed a conditional sentence and refrained from imposing a
    restitution order?

[39]

At
    the oral hearing of the appeal, the court called on the Crown to address only
    the second issue.

(1)

Did the trial judge err by relying on his own comparison of the
    handwriting evidence?

[40]

The
    appellant argues that the trial judge should not have engaged in his own
    handwriting comparison and that he misapprehended the evidence when he did so.
    He also argues that the trial judge ought to have given the defence advance
    notice that he intended to rely on the unique characteristics of the
    appellants writing. The appellant argues that the trial judges failure to do
    so precluded cross-examination on this issue and created unfairness.

[41]

We
    do not accept this submission.

[42]

Defence
    counsel at trial was aware that the trial judge intended to conduct his own
    handwriting comparison and made lengthy submissions on the matter.  The trial
    judge reviewed the applicable legal principles before engaging in his analysis
    and properly instructed himself to be cautious.  His reasons make it clear that
    he understood the law and approached his task properly. There is no merit to
    the submission that he misapprehended the evidence.

[43]

The
    appellant submits that he was not cross-examined on whether the fact that he
    wrote his is amid capital letters and that he wrote  barred 7s was
    distinctive, and that it was therefore unfair for the trial judge to draw his
    own conclusion on that issue. We do not agree. The appellant could only have a
    lay opinion on whether he believed the consistent use of the small i and
    barred 7s made his writing distinctive from that of other people. The trial
    judge was not drawing a conclusion about the appellants formation of letters
    and how they looked or the pressure he used with the pen, but rather the idiosyncrasies
    of his use of letters and numbers. The appellant acknowledged that he wrote one
    of the PAiD entries. The trial judge concluded that he must have written all
    of them. This conclusion was clearly open to the trial judge.

[44]

The
    suggestion that the trial judge was required to give advance notice of his
    conclusion before he engaged in the analytical process that led him to that
    conclusion is untenable. The trial judge properly justified his conclusion by
    providing the details of his reasoning process. Nothing more was required, and
    no unfairness resulted from his approach.

(2)

Did the trial judge err in failing to exclude the evidence pursuant to s.
    24(2)?

[45]

In
    our view, the trial judges ruling, which is to be given considerable
    deference, complied with the test enunciated in
Grant
.  We see no basis
    for interfering with it.

[46]

The
    trial judge articulated the proper legal principles and weighed the competing
    factors.

[47]

In
    considering the seriousness of the Charter-infringing state conduct, the trial
    judge assessed the police conduct.  He did not find bad faith on the part of
    the police.  He found that the conduct was not egregious. Rather, haste,
    misjudgment and carelessness characterized the police actions.  No intent to
    breach constitutional rights was found.

[48]

The
    trial judge found that the impact of the breaches on the appellants
    Charter-protected interests was at the lower end of the spectrum.  The s. 9
    breach interfered with the appellants personal liberty through unlawful arrest
    followed by custodial detention.  However, the appellant was not mistreated and
    he was granted judicial interim release.  The s. 8 breaches impacted on
    non-bodily physical evidence.

[49]

And,
    the documents seized from the appellants car were reliable and critical to the
    Crowns case.  The societal interest in the adjudication of a large-scale fraud
    is significant.

[50]

We
    see no basis for interfering with the trial judges balancing of the
Grant
factors
    and his determination to admit the evidence.

(3)

Should the trial judge have imposed a conditional sentence and refrained
    from imposing a restitution order?

[51]

The
    appellant argues that the trial judge ought to have imposed a conditional
    sentence in lieu of imprisonment. He also submits that the restitution order
    was unwarranted.

[52]

We
    do not agree.

[53]

The
    jurisprudence of this court indicates that conditional sentences are not appropriate
    in cases involving convictions for large-scale fraud.  Penitentiary sentences are
    typically imposed in such cases: see
R. v. Drabinsky
, 2011 ONCA 582,
    107 O.R. (3d) 595, leave to appeal to S.C.C. refused, [2011] S.C.C.A. No. 491;
R.
    v. Leo-Mensah
, 2010 ONCA 139, 101 O.R. (3d) 366, leave to appeal to S.C.C.
    refused, [2010] S.C.C.A. No. 170; and
R. v. Bogart
(2002), 61 O.R.
    (3d) 75 (C.A.), leave to appeal to S.C.C. refused, [2002] S.C.C.A. No. 398.

[54]

Similarly,
    there was no error in the sentencing judges decision to impose a restitution
    order.  The sentencing judge properly considered the applicable law.  It was
    open to him to reject the appellants unsupported contention that he had not
    received any of the fraudulent funds.

DISPOSITION

[55]

Accordingly,
    the conviction appeal is dismissed and while leave to appeal sentence is
    granted, the sentence appeal is also dismissed.

Released: May 7, 2014

(KMW)                                                                            K.M.
    Weiler J.A.

K.
    Feldman J.A.

E.E.
    Gillese J.A.


